SAMUEL, Judge.
Plaintiffs appeal from a judgment dismissing their suit against the Sewerage and Water Board of New Orleans for a writ of quo warranto and other relief relative to an alleged invalid 28% water rate increase to private consumers adopted by the defendant on April 14, 1976.
With the exception of the fact that there are different plaintiffs in the two suits, in all material respects the issues involved and the relief sought in this matter are identical with those in Civello v. Sewerage and Water Board of New Orleans, La.App., 349 So.2d 404 No. 8287 of our docket. The two cases were consolidated for trial in the district court and for hearing in this court.
For the reasons assigned in the aforesaid Victor W. Civello, Individually and in his capacity as President of the Elysian Fields Civic & Improvement Association and as Representative of the Class of All Paying Customers of the Sewerage and Water Board of New Orleans versus Sewerage and Water Board of New Orleans, No. 8287 of our docket, handed down this day and as yet unreported, the judgment appealed from is affirmed.

AFFIRMED.